DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 102(b) as being anticipated by Serban et al. (US 2015/0166435 A1).
Serban discloses a process for producing para-xylene wherein a reformate stream is passed into a splitter (262) to produce an overhead stream comprising C7- and a bottom stream comprising C8+ (would include C7+). A portion of the bottom stream is passed into paraxylene separation zone 294 and rerun 292 without an intermediate step for removing of olefins. The overhead stream from the rerun column is combined with a sidedraw separator. An extraction stream (319) from the separation zone comprises para xylene and a raffinate product stream. At least a portion of the overhead stream is passed into a separation zone (270) wherein olefins and non-aromatic hydrocarbons (274) is separated an aromatic stream 272. See Figures 1 and 2 paras [0020]-[0022], [0026], [0032]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Serban et al. (US 2015/0166435 A1) as applied to claim 1 above, and further in view of Guttupalli et al. (US 2015/0094507)
The process of Serban is as discussed above. 
Serban does not teach that the bottoms stream is passed into a stripper column. 
Guttupalli teaches a system (10) for isolating C8 aromatics comprising stripper column (14). See Figure 1. [0016], [0017]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Serban by utilizing a stripper column as suggested by Guttupalli to remove non-aromatics from aromatics. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Serban et al. (US 2015/0166435 A1) as applied to claim 1 above, and further in view of Cheng et al. (7,812,208 B2). 
The process of Serban is as discussed above. 
Serban does not teach an adsorbent having characteristics as claimed. 
Cheng discloses a binderless adsorbent for separating paraxylene having an average crystallize size of less than 1.8 microns, at least 95% of its ion-exchanged with barium or barium and potassium. See col. 3, lines 33-34; col. 4, lines 6-16. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Serban by utilizing an adsorbent as suggested by Cheng because such adsorbent is effectively known to separate paraxylene from its isomers. 
s 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Serban et al. (US 2015/0166435 A1) as applied to claim 1 above, and further in view of Io et al. (US 2014/0142364 A1). 
The process of Serban is as discussed above. 
Serban does not explicitly teaches that the olefin treater comprising clays. 
Io discloses a step of separating non-aromatic hydrocarbons (e.g., olefins) from aromatics by utilizing clays. See [0112]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Serban by utilizing clays as suggested by Io because clays is effective to remove olefins from aromatics. 

Response to Arguments
The argument that there is nothing in Serban that discusses the desired to minimize the olefin content in the reformate is not persuasive because Serban this that reformate stream 266 is passed into separation zone 270 to separation non-aromatic hydrocarbons including olefins from aromatics. See Figs 1, 2, para [0032]. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/TAM M NGUYEN/Primary Examiner, Art Unit 1771